            Case 1:21-cr-00143-RC Document 15 Filed 04/30/21 Page 1 of 1
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   )
                                            )
       v.                                   )      No. 21-143 (RC)
                                            )
BENJAMIN HENRY TORRE,                       )
                                            )
                      Defendant.            )
                                            )

                                NOTICE OF APPEARANCE

       Please enter the appearance of Assistant Federal Public Defender Maria Jacob on

behalf of the defendant, Benjamin Henry Torre, in the above captioned matter.

                                            Respectfully submitted,

                                            A. J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                                   /s/

                                            Maria N. Jacob
                                            Assistant Federal Public Defender
                                            625 Indiana Avenue, N.W., Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
                                           Maria_Jacob@fd.org
